Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “process capability index” is identified as both “CPIK” (see paragraph [0079]) and “CPK” (see paragraph [0120].
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barajas et al. [US 7,171,897 B2] in view of Nikmanesh [US 6,587,580 B1].
Taking claim 1 as exemplary of claims 1 and 19, Barajas et al. teach an apparatus for generating a control parameter of a screen printer [column 12, lines 23-27], the apparatus comprising:
a memory that stores inspection information on printed states of a plurality of solder pastes based on a plurality of control parameters of the screen printer [column 11, lines 1-2; column 13, line 20; column 14, lines 35-36];

a processor electrically connected to the memory and the communication circuit [column 11, lines 20-23; column 13, lines 19, 57-58; column 14, lines 5-6], wherein the processor is configured to:
obtain first inspection information on a printed state of a first solder paste by applying the first control parameter [column 8, line 66-column 9, line 22];
generate a plurality of candidate control parameters based on the first inspection information [FIG. 3; column 6, lines 60-67; column 7, lines 17-18; column 9, lines 36-47; column 12, lines 49-55];
determine a plurality of second control parameters among the plurality of candidate control parameters based on the first inspection information [column 9, lines 36-47; column 11, lines 20-28; column 12, lines 49-55]; and
transmit the plurality of second control parameters to the screen printer via the communication circuit [column 11, lines 28-30; column 12, lines 49-55].
However, Barajas et al. do not teach a simulation model configured to derive predictive inspection information on printed states of a plurality of virtual solder pastes based on a plurality of control parameters of the screen printer, such that the first predictive inspection information is obtained by applying the first control parameter to the simulation model, a plurality of candidate control parameters are generated based on the first predictive inspection information, a plurality of second control parameters among the plurality of candidate control parameters determined based on the first inspection information and the first predictive inspection information; in other words, Barajas et al. does not teach a simulation model configured to derive predictive inspection information for a plurality of virtual solder pastes.

As per claim 2, wherein each of the first control parameter and the second control parameter comprises at least one of a pressure applied to a squeegee blade of the screen printer, a moving speed of the squeegee blade, and a separation speed between a stencil mask of the screen printer and a substrate [Barajas et al. FIG. 3, column 6, lines 52-54; Nikmanesh column 2, lines 21-25, column 5, lines 9-14]. 

As per claim 4, wherein the first predictive inspection information comprises at least one of a volume, an area, a height, a width, and a slope of the first virtual solder paste [the combination of Nikmanesh at column 5, lines 6-14 with Barajas et al. as reasoned above].
As per claim 5, wherein the processor is further configured to: calculate a difference between the first inspection information and the first predictive inspection information; compare the calculated difference with a predetermined threshold value; and update the stimulation model using the first inspection information and the first predictive inspection information, if it is determined that the calculated difference is greater than the predetermined threshold value [although this language is not explicitly stated, a person having ordinary skill in the art to which the claimed invention pertains would understand such steps follow from the combination of references thereof [see, also, Barajas et al. as feedback; Nikmanesh column 6, lines 3-5] in order find optimal control parameters].
As per claim 6, wherein the simulation model comprises a machine learning-based regression model that is trained to derive predictive inspection information indicating predicted printed states of the plurality of virtual solder pastes based on the plurality of control parameters of the screen printer [Nikmanesh column 4, lines 43-49].
As per claim 17, wherein the communication circuit is configured to receive second inspection information corresponding to each of the plurality of second control parameters, and wherein the processor is further configured to obtain second predictive inspection information on printed states of a plurality of second virtual solder pastes by applying each of the plurality of second control parameters to the simulation model [although this language is not explicitly stated, a person having ordinary skill in the art to which the claimed invention pertains would understand such steps follow from the combination 
As per claim 18, wherein the processor is further configured to: calculate an average value of the differences between the second inspection information and the second predictive inspection information; select one of the plurality of second control parameters if the calculated average value corresponds to a predetermined value; and transmit the selected second control parameter to the screen printer via the communication circuit [although this language is not explicitly stated, a person having ordinary skill in the art to which the claimed invention pertains would understand such steps follow from the combination of references thereof [see, also, Barajas et al. as feedback; Nikmanesh column 6, lines 3-5] in order find optimal control parameters].

Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not appear to disclose or teach the claimed subject matter that appears to be best depicted in FIGS, 2A-2D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851